AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

Case No. 4 ° N- (17

In the Matter of the Search of:

DNA collection through saliva swabs and fully rolled
fingerprint and palm print from Antonio D. Jamerson
(dob: XX/XX/1998)

A a ae a

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

DNA collection through saliva swabs and fully rolled fingerprint and palm print from Antonio D. Jamerson (dob:
XX/XX/1998)

located in the Eastern District of Wisconsin, there is now concealed:

Evidence of the crime of robbery including: DNA matching that of DNA profile obtained from the glasses worn by one of the
robbers;

Print recovered from the stolen black 2006 Lexus SUV used as the getaway vehicle

The basis for the search under Fed. R. Crim P. 41(c) is:
IX evidence of a crime;
C1 contraband, fruits of crime, or other items illegally possessed;
CI property designed for use, intended for use, or used in committing a crime;
C1 a person to be arrested or a person who is unlawfully restrained.

 

The search is related to violations of: Title 18, United States Code, Section 1951(a) (armed Hobbs Act robbery) and
924(c)(brandishing a firearm in furtherance of a crime of violence)
The application is based on these facts: See attached affidavit.

LC] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

  
    

‘Applicant's signature

Matthew J. Gibson, FBI Task Force Officer

 

 

 

Printed Name and Title
Sworn to before me and signed in my presence:
Date: Lol a_i
ge ’s signa
City and State: Milwaukee, Wisconsin David E. Jones _, U.S. Magfstrate Judge
Printed Name _and Title

Case 2:19-mj-00147-DEJ Filed 07/18/19 Page 1of7 Document 1
 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR SEARCH WARRANTS

_ I, Matthew J. Gibson, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

‘1. I have over 26 years of experience as a law enforcement officer and am
currently assigned to the Milwaukee FBI Violent Crime Task Force as a Deputized
Federal Task Force Officer. I was a Special Agent with the Federal Bureau of
Investigation for over 23 years and have been an Investigator with the Milwaukee
County District Attorney’s Office since June of 2015. I have participated in numerous
complex narcotics, money laundering, violent crime, armed bank robbery, and armed
commercial robbery investigations in violation of Title 21, United States Code, Sections
841(a)(1), 843(b) and 846, and Title 18, United States Code, Sections 924(c), 1951, 1956,
1957, 2113, and other related offenses. I have employed a wide variety of investigative
techniques in these and other investigations, including but not limited to, the use of
informants, wiretaps, cooperating defendants, recorded communications, search
warrants, surveillance, interrogations, public records, DNA collection, and traffic stops.
I have also received formal training regarding the same.

2. This affidavit is based upon my personal knowledge as well as

information reported to me by other federal, state, and local law enforcement officers _ |

during the course of their official duties, all of whom I believe to be. truthful and
reliable. This affidavit is also based upon information gathered from interviews of

citizen witnesses, reports, official records, law enforcement reports, and my training

Case 2:19-mj-00147-DEJ Filed 07/18/19 Page 2 of 7 Document 1
 

and experience.

3. Based on my training and experience and the facts as set forth in this
affidavit, there is probable cause to believe that Blix Powell, (dob: 11/30/1998), Antonio
D. Jamerson, (dob: 6/24/1998), and others committed and conspired to commit the
armed robbery of Swan Pharmacy, 9130 W. North Avenue, Wauwatosa, WI on
December 28, 2016, in violation of Title 18, United States Code, Section 1951(a) (armed
Hobbs Act robbery) and 924(c)(brandishing a firearm in furtherance of a crime of
violence). | |

PROBABLE CAUSE

4, On December 28, 2016, at approximately 9:15 a.m., two black male subjects
robbed the Swan Pharmacy located at 9130 W. North Ave., City of Wauwatosa,
Wisconsin. At all relevant times, the Swan Pharmacy located 9130 W. North Avenue in
Wauwatosa, Wisconsin was engaged in the sale of articles and commodities in interstate
commerce. One of the subjects was armed with a black semi-auto handgun. The
robbers ordered the employees to the ground and threatened to kill them if the victims
did not comply with their demands. The subjects obtained a quantity of Schedule I
narcotics and fled out the back door on the east side of the building.

5. Victim ID. stated that she ran outside after the armed robbery and
observed the two armed robbers in a black SUV leaving the alley and driving
northbound on N. 91st St. Video footage from Swan Pharmacy covering the alley to the

north of the pharmacy confirmed the suspects arrived and fled in the Lexus SUV. The

2

Case 2:19-mj-00147-DEJ Filed 07/18/19 Page 3 of 7 Document 1
 

SUV was last seen on video footage turning northbound on N. 91st St. from the alley.
' As Wauwatosa police officer Mike Nelson responded to the scene, he observed a black
2006 Lexus SUV (IL Lic. Z85 5229) that was abandoned, but left running, parked in the
2600 block of N. 91st St., on the wrong side of the road. A check of the Illinois license
plate Z85 5229 revealed that the black 2006 Lexus SUV had been stolen in an armed
‘robbery in Chicago earlier in the morning of December 28, 2016. Sergeant Brian Skornia
of the Wauwatosa Police Department spoke with F.G., the listed owner of the black
Lexus SUV and victim of the earlier armed robbery in the City of Chicago. F.G.
provided a description of the subjects that robbed him as two black male subjects, 20-30
years old, one wearing a black jacket and one wearing a maroon jacket. Surveillance
video from the Swan Pharmacy armed robbery revealed that one of the robbers was
wearing a black jacket and one was wearing a maroon jacket.

6. “The recovered Lexus SUV was processed and several latent fingerprints
were recovered. The Wisconsin State Crime lab checked the recovered fingerprints first
through AFIS, a state of Wisconsin database, which returned negative results. The
Wisconsin State Crime Lab then searched the recovered prints through the FBI NGI
database, a nationwide database, which revealed that two of the fingerprints recovered
from the interior of the vehicle belonged to Elix J. Powell (dob: 11-30-98), who has an IN
state number of IN196464. Investigators from the Chicago Police Department
interviewed F.G. and F.G. stated that he does not know Elix Powell and that there was

no legitimate reason that Powell’s fingerprints would be in his Lexus.

3

Case 2:19-mj-00147-DEJ Filed 07/18/19 Page 4 of 7 Document 1
 

7. As set forth in the Wisconsin Crime Lab report, the crime lab requested
that clear fully rolled standards including lower joints and palms of Elix J. Powell
should be submitted to the Wisconsin State Crime Lab. Case agents submitted the
standard fingerprint and palm print cards received from the FBI for Antonio Jamerson,;
however, the Wisconsin State Crime Lab concluded that no identification or exclusion
could be effected due to insufficient quality in the questioned impression and the
known standards submitted. As set forth in the Wisconsin StateCrime Lab report, the
crime lab requested that clear, fully rolled standards including lower joints, sides, and
palms should be submitted for Antonio.Jamerson. You affiant is aware that fully rolled
fingerprints and palm prints were not taken during the processing of Jamerson or
Powell by the United States Marshals Service or the local jail where they are being held.

8. Law enforcement officers recovered. from inside the stolen Lexus a pair of
sunglasses. Based on their review of the pharmacy’s surveillance video recording, the
sunglasses appear to have been worn by the suspect who was wearing a maroon coat
during the armed robbery. Law enforcement officers took a DNA swab of the
sunglasses and submitted the sample to the Wisconsin State Crime Lab. Forensic
analysts subsequently recovered a DNA profile from the swab of the sunglasses. They
entered the profile in the DNA databank, and the DNA profile was matched to Antonio
D. Jamerson. As set forth in the Wisconsin Crime Lab report, in order to confirm this
candidate match, it is necessary to submit a DNA standard sample from Antonio D.

Jamerson to the Wisconsin State Crime Lab.

Case 2:19-mj-00147-DEJ Filed 07/18/19 Page5of7 Document 1
 

9. On December 11, 2017, Tammy Powell was interviewed by law
enforcement in Indianapolis. She adopted Elix Powell as a young child and raised him
until he was an adult. Tammy Powell identified photographs of Elix Powell and
Monaye Williams. Tammy Powell viewed the surveillance video of the Swan Pharmacy
armed robbery and positively identified Elix Powell as one of the subjects who
committed the armed robbery. She did not know the other subject.

10. On December 21, 2017, Jamerson’s former Probation Officer Erica
Thurman viewed photographs of the subjects taken from the Swan Pharmacy
surveillance video. Probation Officer Thurman stated that the subject in the
photographs looked very similar to Jamerson. Earlier Probation Officer Thurman had
told investigators that Antonio Jamerson had been convicted of burglary and after his
' conviction he was released to his sister Tonna Jamerson who was in Indiana. A data
base search showed that Tonaa Jamerson had recent addresses listed as: 1741 W. 59th
St., Chicago, IL, and 8260 Harcourt Road, Apartment 319B, Indianapolis, IN.

11. On May 15, 2018, a grand jury in the Eastern District of Wisconsin indicted
Jamerson and Powell for the armed robbery of Swan Pharmacy, 9130 W. North Avenue,
Wauwatosa, WI on December 28, 2016 in violation of Title 18, United States Code,
Section 1951(a) (armed Hobbs Act robbery) and 924(c)(brandishing a firearm in
furtherance of a crime of violence).

12. Your affiant intends that a buccal swab DNA kit be used to obtain the

DNA exemplar from Jamerson. Your affiant and/or another law enforcement officer

Case 2:19-mj-00147-DEJ Filed 07/18/19 Page 6of7 Document 1
 

involved in this investigation will secure the exemplar by swabbing the inside of
Jamerson’s mouth for saliva and cells until an adequate sample is obtained. |
13. Currently, Powell and Jamerson are both being held in custody at the
Kenosha County Jail, Kenosha, Wisconsin.
| CONCLUSION |
14. Based upon the aforementioned evidence, there is probable cause to
believe that by taking an oral swabs of the inside of Antonio Jamerson’s mouth, there
may now be found DNA that is evidence of the crime of robbery including: DNA —
confirming his DNA matches to the DNA profile taken from the glasses worn by one of
the robbers in the above described offense.
15. Based upon the aforementioned evidence, there is probable cause to ©
believe that the palm print of either Powell or Jamerson may match a print recovered
from the stolen black 2006 Lexus SUV used as the getaway vehicle in the armed robbery

of the Swan Pharmacy on December 28, 2016.

6

Case 2:19-mj-00147-DEJ Filed 07/18/19 Page 7.of 7 Document 1
